Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 15, 2022

                                       No. 04-22-00096-CV

   IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,


                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021-PA-01762
                         Honorable Mary Lou Alvarez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Beth Watkins, Justice
                 Lori Valenzuela, Justice

          On February 22, 2022, this court invited the respondent and the real parties in interest to
file a response to realtor’s petition for writ of mandamus by March 9, 2022. On March 9, 2022,
respondent filed an unopposed motion requesting an extension of that deadline until March 15,
2022. After consideration, respondent’s motion is GRANTED. We order respondent to file the
response by March 15, 2022.

           It is so ORDERED March 15, 2022.


                                                                     PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT